April 21, 1923. The opinion of the Court was delivered by
W.H. Crozier  Co., of Nashville, Tenn., sold three carloads of oats to R: W. Pruitt  Son, at Anderson, S.C. `It was what is known as an "order notify" shipment. Crozier went to the State Bank  Trust Company with a draft on Pruitt  Son, and sold the draft with the bill of lading attached to the bank. The oats arrived in Anderson, but Pruitt  Son did not pay the draft. The draft was returned to the bank. The record is not entirely clear as to whether the dishonored draft was simply charged to the account of Crozier, or Crozier gave his check to the bank for the amount of the draft. The Bank then agreed to take charge of the oats, resell them, and place the proceeds of the resale to the credit of Crozier. The bank took charge of the oats and resold them. One carload of oats was attached and 60 sacks taken from it. The only question in this case is as to the ownership of the oats. The bank intervened in the action and claimed the oats. The plaintiff claims that the oats were the property of Crozier. Judge Moore, who tried the case, held that the oats were the *Page 527 
property of Crozier, and directed a verdict for the plaintiff. From the judgment entered upon this verdict, the bank appealed.
The appeal cannot be sustained. Crozier  Co. started with title. They assigned the bill of lading for their oats to the bank. When the draft was returned unpaid, the bank charged the unpaid draft to Crozier's account. The title to the bill of lading and the oats revested in Crozier, as a matter of law, unless there was an agreement to the contrary. The record shows no such agreement. The proceeds were to go to Crozier's account. The oats were to be resold for his benefit. We are bound by the record. It was incumbent on the bank and Crozier to show that Crozier parted with his title before the attachment was levied, and this they utterly failed to do. The legal conclusion from the admitted facts was that the title was still in Crozier, and his Honor was right in directing a verdict.
The judgment is affirmed.
MR. CHIEF JUSTICE GARY concurs.